Citation Nr: 1513688	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-09 005	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for left knee disability.






ATTORNEY FOR THE BOARD

Thomas O'Shay, Senior Counsel









INTRODUCTION

The Veteran served on active duty from August 2001 to November 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the case has since transferred to the RO in Chicago, Illinois.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she has a left knee disorder that originated in service.  More recently, she contends that it also was caused or aggravated by her service-connected right knee disorder.

Unfortunately, further VA examination is necessary, as the VA examinations up to this point are inadequate.

The Veteran's service treatment records include a November 2001 entry documenting complaints of left leg pain extending from the shin to the knee; the Veteran was assessed at that time as having retropatellar pain syndrome.  The remainder of the service records are silent for reference to left knee complaints or findings.

In a September 2010 statement, a service comrade of the Veteran indicated that she witnessed the Veteran's left knee problems in service.

The post-service medical records include an April 2012 X-ray study of the left knee, which did not reveal any abnormalities.

The Veteran attended a VA examination in connection with her current claim in March 2013.  The examiner concluded that the Veteran had a left knee strain, with no antecedent service trauma, and with one episode of knee pain during advanced infantry training.  Clinical examination of the Veteran did not reveal any left knee abnormalities other than the use of a brace.  The examiner concluded that it was less likely than not that the left knee disorder was incurred in service, essentially finding that the Veteran did not have a current left knee disability.  The examiner explained that it was highly unlikely that the Veteran would have left knee pain for so long a time without any positive findings on examination.  The examiner also explained in the alternative that there was no continuum of care after service until recently.  

Notably, the examiner indicated that imaging studies of the left knee had been performed; the report of those studies is not on file.

The Veteran thereafter attended another VA examination in December 2014, which was apparently overseen by the March 2013 examiner, but conducted by a second examiner.  Clinical examination of the left knee disclosed no abnormalities, other than the Veteran's use of a brace; the Veteran nevertheless was assessed as having patellofemoral pain syndrome of the knee.  Several opinions were provided by one or the other of the examiners.  

The first opinion was to the effect that it was less likely than not that the Veteran's right knee patellofemoral syndrome caused her chronic left knee strain because patellofemoral pain syndrome does not cause excess stress on the opposite knee.  The second opinion indicated that it was less likely than not that the left knee disorder was proximately due to or the result of service-connected disability because the Veteran did not have a clearly abnormal gait that could have placed undue strain on the left knee.  The third opinion indicated that it was less likely than not that the left knee disorder was incurred in or caused by service, explaining that there was no evidence of any connection, and no continuum of treatment until recently.  The fourth opinion stated that the claimed left knee disorder clearly and unmistakably existed prior to service, and was not aggravated beyond its natural progression by an in-service cause.

As the fourth opinion bore no relationship to any question involved in this case, the RO requested an addendum opinion as to whether service-connected disability aggravated the claimed left knee disorder.  In a January 2015 opinion, a third VA physician concluded that in light of the absence of an unusual gait caused by the service-connected right knee disorder, it was less likely as not that the left knee disorder was aggravated beyond normal progression by the right knee disability.

The Board points out that the apparent conclusion of the March 2013 examiner that the Veteran did not have a current left knee disorder is inconsistent both with his assessment that the Veteran had a left knee strain, and with the fact that the Veteran has been issued a knee brace.  In addition, the examiner's conclusion that service connection is also not warranted because there is no "continuum of care" is not a legitimate rationale.  Continuity of treatment is not required for service connection.  More relevant, but not dispositive, is whether there is continuity of symptoms.  

The December 2014 opinion as to direct service connection is also inadequate, as it relies on the same "continuum of care" rationale as the March 2013 opinion.  Moreover, the opinion does not take into account the November 2001 service treatment record, or the September 2010 statement of the Veteran's service comrade as to the presence of left knee problems in service.

Given that the March 2013 and December 2014 examinations provided inadequate rationales as to the question of whether the claimed left knee disorder originated in service, additional VA examination is necessary.

The Board notes that the rationales regarding whether the left knee disorder was caused or aggravated by service-connected disability appear to have a basis in the clinical findings.  Nevertheless, as the Board is requesting another VA examination of the Veteran, the Board finds that another opinion regarding secondary service connection would be helpful.

The Board also notes that the imaging studies referenced by the March 2013 examiner do not appear to be on file.  It is possible the examiner was referring to the April 11, 2012 X-ray studies taken in connection with clinical treatment, although those pre-dated the examination by almost a year.  On remand, the AOJ should determine whether there are outstanding reports of imaging studies taken in connection with the March 2013 examination.

The Board lastly notes that the Veteran, on her March 2013 VA Form 9, raised the theory that her left knee disorder was caused or aggravated by her service-connected right knee disorder.  Although the RO did promptly obtain medical opinions as to that theory, and provided the Veteran with notice of the pertinent regulation in a supplemental statement of the case, the Board finds that the AOJ should issue the Veteran 38 U.S.C.A. § 5103(a)-complaint notice as to that theory. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue the Veteran notice that complies with 38 U.S.C.A. § 5103(a) as to secondary service connection for left knee disability.

2.  The AOJ should contact the appropriate VA medical facility to obtain the report of any imaging studies of the left knee performed in connection with the March 2013 VA examination.  If the AOJ determines that no such studies exist, the basis for this determination must be placed in the record.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination by an examiner with appropriate expertise, preferably by an examiner other than the examiners who conducted the March 2013 and December 2014 evaluations (i.e., L.C. or M.K.) to address the nature and etiology of the Veteran's claimed left knee disability.  All indicated studies should be conducted, and all pertinent clinical findings should be reported.  The claims file should be provided to the examiner for review.

The examiner should review the claims file, including the November 2001 service treatment record documenting retropatellar pain syndrome, the September 2010 statement by T.B., and the Veteran's statements.  The examiner should then identify each current left knee disorder present.  With respect to each such left knee disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not that the left knee disorder is etiologically related to service.  The examiner should also provide an opinion, with respect to each current left knee disorder identified, whether such disorder was caused or chronically worsened by the Veteran's service-connected right knee disorder.

The rationale for each opinion should be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he or she should state the reasons therefor. 

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, the Veteran must be furnished with a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

